Citation Nr: 1138497	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Navy from July 1968 to August 1970.  He served in the Naval Reserve from August 1970 to July 1974, including several periods of inactive duty training between October 1970 and June 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In February 2008, the appellant testified at a Board hearing at the RO.  In March 2008 and February 2010, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.


FINDINGS OF FACT

1.  The appellant's left knee scar was incurred in service as a result of an injury he sustained while performing inactive duty training in the Navy Reserve.  

2.  The appellant's current left knee disability other than a scar, including chondromalacia patella with early degenerative changes, is not causally related to his active service or any incident therein, including the injury he sustained while on inactive duty training in the Navy Reserve.


CONCLUSIONS OF LAW

1.  A left knee scar was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A left knee disability other than a scar, including chondromalacia patella with early degenerative changes, was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

With respect to VA's duty to notify, in January and February 2005 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for a left knee disability, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In March 2006, the RO provided the appellant with a letter for the express purpose of satisfying the additional notification requirements imposed by the U.S. Court of Appeals (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim on several occasions, most recently in the July 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  Complete service treatment records corresponding to the appellant's period of active duty in the Navy have been obtained and are associated with the record.  Although personnel records corresponding to the appellant's subsequent service in the Naval Reserve have been obtained, VA has been unable to obtain service treatment records from that period.  The record reveals substantial efforts by the RO to obtain these records, including multiple requests to the National Personnel Records Center (NPRC) and the Naval Personnel Command.  The responses received indicate that these repositories have been unable to locate service treatment records corresponding to the appellant's service in the Naval Reserve and they have "no information as to where the [service treatment records] are presently or even if they still exist."  See e.g. July 2011 response to VA's request for information.  

Based on the foregoing, the Board finds that further requests for service treatment records corresponding to the appellant's service in the Naval Reserve would be futile.  The appellant has been duly informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, although the Board sincerely regrets that the appellant's service treatment records corresponding to this period are unavailable, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

In any event, as explained in more detail below, the missing service treatment records are not critical to the claim.  The Board wishes to assure the appellant that although service treatment records documenting his reported in-service left knee injury are not available, his statements and testimony describing his in-service injury and subsequent symptomatology are sufficient to establish its occurrence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The record on appeal also includes all available, relevant post-service VA and private clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  In that regard, the Board notes that the appellant has reported that he first received post-service treatment for his left knee disability in 1986 from Dr. Elwin Moore.  The appellant indicated, however, that Dr. Moore has since retired and that he is therefore unable to provide clinical records.  Under these circumstances, efforts by VA to obtain records from Dr. Moore are not necessary.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).  

The appellant has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate.  The examination report indicates that the opinion was provided by qualified medical professional and was predicated on consideration of the appellant's reported medical history, including his in-service left knee injury, as well as a full reading of all available records and a physical examination.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant served on active duty in the U.S. Navy from July 1968 to August 1970.  Service treatment records corresponding to this period are negative for complaints or abnormalities pertaining to the left knee.

Following his discharge from active duty, the appellant served in the Naval Reserve from August 1970 to July 1974.  His service personnel records document that he had several periods of inactive duty training between October 1970 and June 1972.  

In October 2004, the appellant submitted a claim of service connection for a left knee disability.  In connection with his claim, the appellant submitted several statements outlining the nature of his in-service injury and subsequent symptomatology.  In a January 2005 statement, the appellant indicated that in the 1970s, while on a weekend drill with the Navy Reserve, he had been using a six-inch grinder on a weld, when he lost control of it.  He indicated that the grinder went into the inside of the left leg causing a laceration.  The appellant indicated that over the years, he had been having more problems with the left knee.  He indicated that he worked in construction and was now having trouble climbing a ladder and picking up heavy equipment.  

In support of his claim, the appellant submitted private clinical records showing that in November 2004, he sought treatment from his private physician for left knee pain.  The appellant reported that he had injured his medial left knee in 1970 when a grinder struck that aspect of the knee.  He reported that since that time, he had had pain in the knee which had become more progressive in the last 10 years.  The assessment was knee pain secondary to remote injury.  The appellant's private physician indicated that further investigative work-up might help delineate the specific nature of the origin of this problem.  

In March 2005, the appellant was again seen by his private physician in connection with complaints of left knee pain.  The appellant again reported that he had injured his left knee in service in 1970 and had had ongoing pain.  The assessment was left knee pain likely related to remote injury.  The appellant's physician noted that he had advised the appellant that further diagnostic studies and evaluation may be needed by VA to determine whether the condition was service related.  

In a June 2006 statement, the appellant indicated that during a weekend drill in 1970 with the Navy Reserve at Lake Union Naval Reserve Station in Washington, he had been using a grinder which slipped and went into the side of his left knee.  He indicated that he was treated for his injury at the Sand Point Naval Air Station sick bay.  The appellant indicated that for the first 10 years after he was released from the active reserve, he did not see a doctor for knee pain.  He indicated that in approximately 1986, he sought treatment from Dr. Elwin Moore, who had since retired.  

The RO thereafter received service personnel records corresponding to the appellant's service in the Navy reserve.  These personnel records confirm that the appellant completed several weekend drills between October 1970 and June 1972.  As set forth above, however, VA has been unable to obtain medical records corresponding to the appellant's service in the Navy Reserve.  

VA clinical records received in connection with the appellant's claim show that in June 2006, he was examined in the orthopedic clinic in connection with his complaints of left knee pain.  He reported a remote history of an injury during service in which he had had an encounter with an electric disc grinder which contacted his knee in the region of the medial distal thigh musculature.  He sustained a laceration which was treated with local wound care.  The appellant reported that for the past three to four months, he had experienced progressive medial sided left knee pain with intermittent locking and catching.  X-ray studies showed no evidence of degenerative joint disease or fracture.  The assessment was left knee pain with locking and catching, suggestive of patellofemoral etiology.  Treatment options were discussed and physical therapy was recommended.  

At his February 2008 Board hearing, the appellant again described the circumstances surrounding his in-service left knee injury.  He indicated that he was treated after his injury with a bandage rather than stitches as the medics were in a hurry.  The appellant reported that he still had a scar from the injury.  The appellant indicated that although he had experienced discomfort on and off in his left knee since that time, he did not seek medical treatment until about six years prior.  The appellant reported that he had now had significant pain in his left knee which impacted his functional ability.  

In October 2009, the appellant underwent VA medical examination at which he reported that he had injured his left knee in 1970.  In describing the nature of the injury, the appellant explained that he had been using a 10-inch grinder when it slipped and hit his medial left knee.  He indicated that in approximately 2006, he developed constant left knee pain with prickly sensations which became so severe that he had to quit working in construction.  The appellant indicated that his current left knee symptoms included throbbing and tingling, particularly under the kneecap.  The examiner noted that the appellant had undergone MRI of the left knee in November 2006 which showed chondromalacia patella, with no other internal derangement or joint damage.  On examination, the appellant exhibited a 1.5 centimeter scar on the medial left knee.  The scar was slightly atrophic and depressed.  It was not tender or deforming, nor did it affect any functional or pain component reported by the appellant.  Range of motion of the knee was complete and without pain.  Ligaments were intact and patellar motion was free of crepitus and fluid.  There was pain to patellar motion medially and laterally in the left knee.  There was also tenderness to palpation in the left knee.  X-ray studies of the left knee were normal.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having a left knee scar and chondromalacia patellae of the left knee.  The examiner indicated that based on a review of the record, a physical examination, and his experience with this type of injury, it was his opinion that the appellant's chondromalacia patella was not a result of the grinder injury the appellant sustained in 1970.  The examiner further explained that following the appellant's grinder injury, he had had no infection or other complication of healing of that injury which could have affected the cartilage in his knee.  

Thereafter the appellant submitted additional clinical records in support of his claim.  In pertinent part, these records show that in March 2010, the appellant was seen by a private orthopedic surgeon, Robin Madsen, M.D., for evaluation of left knee pain.  The appellant reported that his knee pain had begun 5 years prior and he could not recall any specific trauma or injury.  The appellant indicated that he did sustain an injury 30 years prior when the left knee was struck with a grinder medially, but he had had no problems since that injury.  Dr. Madsen's diagnostic impression was left knee concerning for underlying meniscus tear giving intermittent pain.  Also noted were some early mild arthritic changes on X-ray.  Dr. Madsen indicated that it was "doubtful" that the appellant's grinder injury in the 1970s was related to his present pain.  Dr. Madsen explained that he did not see any bony injury on his X-ray.  An MRI was recommended.  

The appellant was seen on follow-up later that month.  Dr. Madsen noted a review of the appellant's recent MRI had shown very mild degenerative changes at the posterior horn of the medical meniscus without a definitive tear as well as some mild cartilage thinning of the patella.  Otherwise, the MRI was unremarkable.  Dr. Madsen's diagnostic impression was left knee pain with occasional popping.  


Law and Regulation

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training, such as a weekend drill, during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).  The Court has held, however, that a claimant is not entitled to the evidentiary presumption of service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In any event, the record on appeal shows that the appellant was not diagnosed as having arthritis of the left knee within one year of service and he had not contended otherwise.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a left knee disability, which he contends stems from an injury he sustained during a weekend drill with the U.S. Naval Reserve.  See 38 U.S.C.A. §§ 101(24); 1110 (West 2002) (providing for service connection for disability resulting from personal injury suffered during inactive duty training, such as a weekend drill).

The appellant reports that in the Fall of 1970, while performing a weekend drill as a member of the Naval Reserve, the grinder he was using slipped, striking and lacerating his left knee.  His knee was bandaged at the Sand Point Naval Air Station immediately following the injury.  The appellant reports that since the injury, he has experienced discomfort off and on in his left knee which has now progressed to debilitating pain as well as symptoms such as locking and catching.  

The appellant's statements regarding his in-service left knee injury and subsequent symptomatology are competent.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, having observed demeanor of the appellant at the February 2008 Board hearing, and noting the consistency of the appellant's description of his in-service injury, the Board finds that his statements are credible.  

Based on the foregoing, the Board finds that there is sufficient evidence to establish that the appellant sustained a left knee injury during a period of inactive duty for training.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

As set forth above, however, that an injury occurred during active service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  In this case, the record does not show, nor does the appellant contend, that he was diagnosed as having a chronic left knee disability in service or for many years thereafter.  

Although a chronic left knee disability was not identified in service or for many years thereafter, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the Board has carefully reviewed the record for evidence establishing that the appellant's current left knee disability is causally related to his in-service grinder injury.  

In this case, the record appears to contain conflicting evidence.  In that regard, the record contains clinical records from the appellant's private physician who diagnosed him as having "knee pain likely secondary to remote injury," i.e. the in-service grinder injury.   The appellant's private physician, however, qualified his diagnostic impression by noting that further investigative work-up might be necessary to determine the nature of the current left knee disability and whether or not it was related to service.  

On the other hand, the record contains the opinion of the October 2009 VA medical examiner who diagnosed the appellant as having chondromalacia patella and concluded that such condition was not a result of the grinder injury the appellant sustained in 1970.  Similarly, the appellant's private orthopedic surgeon concluded that it was "doubtful" that the appellant's left knee disability, including arthritic changes, was related to the appellant's grinder injury in the 1970's.  Both physicians explained that given the nature of the appellant's current left knee pathology, it was unlikely or doubtful that it had resulted from the grinder injury delineated by the appellant.  

In considering these conflicting medical opinions, the Board notes that the Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

After carefully considering conflicting opinions discussed above in light of the criteria outlined in Nieves-Rodriguez, the Board finds that the medical opinions provided by the VA physician and the appellant's orthopedic surgeon outweigh that of his private physician.  

First, the Board observes that the VA physician and the appellant's orthopedic surgeon had the benefit of reviewing diagnostic studies, including MRI and X-ray studies, which more clearly defined the nature of his current left knee pathology.  Indeed, his private physician conceded that additional diagnostic studies might be necessary to determine the nature and etiology of the appellant's left knee complaints.  The Board also notes that both the VA physician and the appellant's private orthopedic surgeon provided rationale for their conclusions, explaining that the nature of the pathology evident in the appellant's left knee made it unlikely to have resulted from the grinder injury.  These factors lend greater credibility and probative weight to their conclusions regarding the matter at issue in this case.  

In reaching its decision, the Board has considered the appellant's reports that he has experienced left knee problems off and on since his in-service injury.  Again, the appellant is certainly competent to describe his symptoms and the Board finds no reason to question his credibility in this regard.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Even when lay testimony is competent and credible, however, it must be weighed against the other evidence of record.

In this case, the Board finds that the appellant's statements, when weighed against the evidence discussed above, do not provide a basis upon which to grant the claim.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, even assuming for the sake of argument that the appellant is competent to opine as to whether his left knee symptoms were indicative of arthritis or chondromalacia patella triggered by the in-service grinder injury, compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) and Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder) and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins), the Board finds that the probative value of any such opinion is outweighed by the more qualified VA physician who provided the opinion discussed above.  Again, the VA physician considered the entire record on appeal, including the history reported by the appellant.  After considering the record, he nonetheless concluded that there was no relationship between the appellant's current chondromalacia patella and his in-service grinder injury.  

The Board does note, however, that the October 2009 VA medical examiner also diagnosed the appellant as having a left knee scar.  Given the nature of the appellant's in-service grinder injury and the location of the scar identified at the October 2009 VA medical examination, the Board finds that there is sufficient evidence to establish service connection for a left knee scar. 

In summary, the Board finds that the most probative evidence establishes that the appellant's left knee scar was incurred in service as a result of an injury he sustained while performing inactive duty for training in the Navy Reserve, but that his current left knee pathology other than a scar, including chondromalacia patella and early degenerative changes, are not causally related to his active service or any incident therein, including the grinder injury.  The Board finds that the preponderance of the evidence is against that aspect of the claim and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a scar of the left knee is granted.  

Entitlement to service connection for a left knee disability other than a scar, including chondromalacia patella and degenerative changes, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


